In our opinion the record presents substantial evidence warranting the findings of the State Rent Administrator that appellant’s landlord, in good faith, sought possession of the housing accommodations for an immediate and compelling necessity for use and occupancy by the landlord’s daughter and her family, and that the determination sought to be annulled is neither arbitrary nor capricious. Under such circumstances the courts may not set aside the determination. (State Residential Rent Law [L. 1946, ch. 274, as amd. by L. 1951, ch. 443], § 9, subd. 2; Matter of Park East Land Corp. v. Finkelstein, 299 N. Y. 70, 75, and cases there cited.) Present — Nolan P. J., Carswell, Adel, Sneed and Wenzel, JJ.